DETAILED ACTION

Claims 1-2, 5 and 7-12 have been amended. Claims 3-4 and 6 have been cancelled. Claims 1-2, 5 and 7-12 remain pending in the application.

Claims 1 and 10-11 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action. As a result, each and every objection 112(b) rejection have been withdrawn.

Applicant's arguments with respect to amended claims have been fully considered but in moot in view of new ground of rejection.
GRIFFITH US 20140081603 A1 and Huang WO 2017023284 A1 are introduced in response to amended claims. The teachings of Butler, Manousakis and Zeng as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Regarding claim 1, GRIFFITH teaches an information processing device for a shaping device, to which a three-dimensional data indicating a shaped object to be shaped by the shaping device is input for each job (Fig. 1 [0017]), the information processing device comprising:
a processor (claim 20 a processor), configured to:
generate a three-dimensional (3D) shaping data based on the job (Figs. 3-4 [0030] [0031] receiving 3D parts to be printed, generating a simplified shapes of the received parts);
combine a plurality of the shaping data to generate a combined shaping data, so as to fill a margin region where a shaping of the shaped object is not performed with respect to a shapeable region of the shaping device (Figs. 3-4 [0032] dispositioning the parts in given order into available space – a plurality of the shaping data are combined to fill the margin region); and
transmit the combined shaping data to the shaping device ([0036] sending configuration of parts to 3D printer),
wherein a disposition of the shaped object in a 3D space indicated by the combined shaping data is determined based on a predetermined condition (Figs. 3-4 [0032] [0037] part larger than a given threshold are dispositioned first, then alternating between large and small part.);
wherein the processor is further configured to:
combine the plurality of the 3D shaping data to generate the combined shaping data in response to a predetermined margin region condition is met, wherein the combined shaping data is generated to fill the margin region, and "fill the margin region" refers to combining shaping regions of other 3D shaping data so that the margin region of a previous 3D shaping data previously input to the processor becomes smaller, and the sum of the shaping region of the previous 3D shaping data and the shaping region of the other 3D shaping data does not exceed 100% of the shapeable region ([0037] [0041] keeping repeating dispositioning parts into margin region until the volume of build envelope is filled – keeping combining shaping data when the predetermined margin region condition is met, the each additional dispositioned part – other 3D shaping data filling the margin region to make the remaining margin region smaller, and making sure all the dispositioned parts are fit in the shapeable region).
GRIFFITH does not explicitly teach:
calculate a size of the margin region and a size of the shapeable region based on the 3D shaping data in which a layout is determined;
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region; and
the predetermined margin region condition is that the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region.
Huang teaches:
calculate a size of the margin region and a size of the shapeable region based on the 3D shaping data in which a layout is determined ([0036] the volume of build envelope – shapeable region and total volume occupied, the volume of margin region equals to volume of shapeable region minus volume);
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region ([0036] [0037] the occupied percentage is compared to the occupied threshold, equivalent to comparing the margin region percentage to the margin region threshold, wherein the margin region threshold equals to 1- occupied threshold); and
the predetermined margin region condition is that the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region ( [0036] [0037] the condition to keep combining the shaping data is until the percentage of occupied volume is greater than a predetermined threshold –when the percentage of margin region is greater than or equal to a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GRIFFITH to incorporate the teachings of Huang because they all directed to arranging objects to be printed. Keeping combining shape data until the margin region is smaller than a threshold and making sure the total combined shape data do not exceed the shapeable region will help utilizing the shapeable region for a print job.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10-11 recite “… a three-dimensional (3D) shaping data based on the job” wherein “the job” lacks antecedent. For examination purpose, “the job” will be construed as “the each job”.

Claims 1 and 10-11 recite “the margin region of a previous 3D shaping data previously input to the processor becomes smaller”. It is not clear what the margin region of a previous 3D shaping data previously input to the processor refers to. For examination purpose, “the margin region of a previous 3D shaping data previously input to the processor becomes smaller” will be construed as “the margin region of a previous 3D shaping data previously dispositioned in the shapeable region becomes smaller”.

Claims 1 and 10-11 recite “the sum of the shaping region of the previous 3D shaping data and the shaping region of the other 3D shaping data does not exceed 100%”. 100% of what is not defined. For examination purpose, “the sum of the shaping region of the previous 3D shaping data and the shaping region of the other 3D shaping data does not exceed 100%” will be construed as “the sum of the shaping region of the previous 3D shaping data and the shaping region of the other 3D shaping data does not exceed 100% of the shapeable region”.

Claim 8 recites “the plurality of divided shaping data” that lacks antecedent. For examination purpose, “the plurality of divided shaping data” will be construed as “the plurality pieces of divided shaping data”.

Claim 12 recites “the shaped object being shaped” that lacks antecedent. For examination purpose, “the shaped object being shaped” will be construed as “the shaped object to be shaped”.

Regarding dependent claims 2, 5, 7-9 and 12, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITH, in view of Huang.

Regarding claim 1, GRIFFITH teaches an information processing device for a shaping device, to which a three-dimensional data indicating a shaped object to be shaped by the shaping device is input for each job (Fig. 1 [0017]), the information processing device comprising:
a processor (claim 20 a processor), configured to:
generate a three-dimensional (3D) shaping data based on the job (Figs. 3-4 [0030] [0031] receiving 3D parts to be printed, generating a simplified shapes of the received parts);
combine a plurality of the shaping data to generate a combined shaping data, so as to fill a margin region where a shaping of the shaped object is not performed with respect to a shapeable region of the shaping device (Figs. 3-4 [0032] dispositioning the parts in given order into available space – a plurality of the shaping data are combined to fill the margin region); and
transmit the combined shaping data to the shaping device ([0036] sending configuration of parts to 3D printer),
wherein a disposition of the shaped object in a 3D space indicated by the combined shaping data is determined based on a predetermined condition (Figs. 3-4 [0032] [0037] part larger than a given threshold are dispositioned first, then alternating between large and small part.);
wherein the processor is further configured to:
combine the plurality of the 3D shaping data to generate the combined shaping data in response to a predetermined margin region condition is met, wherein the combined shaping data is generated to fill the margin region, and "fill the margin region" refers to combining shaping regions of other 3D shaping data so that the margin region of a previous 3D shaping data previously input to the processor becomes smaller, and the sum of the shaping region of the previous 3D shaping data and the shaping region of the other 3D shaping data does not exceed 100% of the shapeable region ([0037] [0041] keeping repeating dispositioning parts into margin region until the volume of build envelope is filled – keeping combining shaping data when the predetermined margin region condition is met, the each additional dispositioned part – other 3D shaping data filling the margin region to make the remaining margin region smaller, and making sure all the dispositioned parts are fit in the shapeable region).
GRIFFITH does not explicitly teach:
calculate a size of the margin region and a size of the shapeable region based on the 3D shaping data in which a layout is determined;
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region; and
the predetermined margin region condition is that the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region.
Huang teaches:
calculate a size of the margin region and a size of the shapeable region based on the 3D shaping data in which a layout is determined ([0036] the volume of build envelope – shapeable region and total volume occupied, the volume of margin region equals to volume of shapeable region minus volume);
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region ([0036] [0037] the occupied percentage is compared to the occupied threshold, equivalent to comparing the margin region percentage to the margin region threshold, wherein the margin region threshold equals to 1 minus occupied threshold); and
the predetermined margin region condition is that the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region ( [0036] [0037] the condition to keep combining the shaping data is until the percentage of occupied volume is greater than a predetermined threshold –when the percentage of margin region is greater than or equal to a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GRIFFITH to incorporate the teachings of Huang because they all directed to arranging objects to be printed. Keeping combining shape data until the margin region is smaller than a threshold and making sure the total combined shape data do not exceed the shapeable region will help utilizing the shapeable region for a print job.
GRIFFITH teaches:

    PNG
    media_image1.png
    594
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    656
    502
    media_image2.png
    Greyscale

[0014] Embodiments disclosed herein provide techniques for nesting parts in 2D sheets and 3D volumes. As used herein, "part" refers to geometry representing a 2D or 3D object which is to be manufactured from a material, and "nesting" refers to the process of packing parts within a 2D or 3D boundary. In one embodiment, a nesting application simplifies the shapes of parts and performs a rigid body simulation of the parts dropping into 2D sheet or 3D volume geometry which represents the physical sheet or volume of material from which parts are to be printed.
Claim 20. A system, comprising: a processor; and a memory, wherein the memory includes an application program configured to perform operations for estimating a state-space controller from a set of video frames, the operations comprising: receiving the plurality of parts, each part including geometry which represents a 2D or 3D object which is to be manufactured from a material, and performing a rigid body simulation to generate the nesting of the parts, the rigid body simulation comprising, foreach of one or more of the parts: selecting a location for dropping the part into 2D sheet geometry or 3D volume geometry which represents a sheet or volume of the material, respectively; and simulating a dropping of the part into the 2D sheet geometry or 3D volume geometry from the selected location; wherein the nesting of the parts provides a pattern for manufacturing the 2D or 3D objects represented by the parts from the sheet or volume of the material.

    PNG
    media_image3.png
    777
    514
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    728
    518
    media_image4.png
    Greyscale

[0030] …, where a nesting application receives 2D or 3D parts and a representation of a sheet or volume from which the parts are to be printed. …
[0031] At step 320, the nesting application simplifies the shapes of the received parts. …
[0032] At step 330, the nesting application selects, for each simplified part, a location for dropping the part into the sheet or volume, and the nesting application then performs a rigid body simulation of the drop. Here, the drops may begin from one or more open sides of the sheet or volume, with the remaining sides of the sheet/volume being walls with which the dropped parts may collide. The parts may be dropped in any given order, such as randomly, larger parts first, alternating between large and small parts, etc. …
[0036] …, a machine such a 3D printer may receive the configuration of parts output by the nesting application. …
[0037] FIG. 4 further illustrates step 330 of FIG. 3, according to an embodiment. At step 331, the nesting application selects apart to drop in the rigid-body simulation. Generally, parts may be dropped in any order. Experience has shown an effective order is to alternatively drop larger and smaller parts. For example, parts greater in size than a given threshold may be separated from those smaller than the threshold. Then, a given number (e.g., 1) of the larger-sized parts may be dropped, after which a given number (e.g., 2) of the smaller-sized parts are dropped, and this process may repeat until the sheet is filled. Of course, other orders are possible, e.g., larger parts followed by smaller parts, dropping parts at random, etc.
[0041] …, the nesting application determines whether the part fits in the sheet or volume after the drop. The nesting application determines whether any area or volume of the part lies outside of the area or volume of the 2D sheet or 3D volume subsequent to the simulation. If the part fits in the sheet or volume, the method 300 continues at step 337, where the nesting application determines whether there are additional parts to drop, and, if such is the case, the method 300 returns to step 331, where the nesting application selects another part to drop.
[0042] If the part does not fit in the sheet or volume, then at step 335, the nesting application determines whether a maximum number of tries have been attempted for the part. …
Huang teaches:

    PNG
    media_image5.png
    968
    1121
    media_image5.png
    Greyscale

[0036] …, the processor 210 may determine that a total volume occupied by the generated virtual bounding boxes falls below a predetermined threshold of the volume of the build envelope. The predetermined threshold may be defined as a predetermined percentage of the volume of the build envelope. By way of particular example in which the predetermined threshold is 70%, the processor 210 may determine that the total volume occupied by the generated virtual bounding boxes falls below the predetermined threshold of the volume of the build envelope when the total volume occupied by the generated virtual bounding boxes is smaller than the volume of the build envelope.
[0037] …, if the processor 210 determines that the total volume occupied by the generated virtual bounding boxes is equal to the volume of the build envelope or above any of the predetermined thresholds discussed above, the processor 210 may determine an arrangement of the virtual bounding boxes that results in the virtual bounding boxes fitting within the build envelope. The processor 210 may also output this determined arrangement to be implemented by a 3D printer in printing the parts. Additionally, if the processor 210 determines that the total volume occupied by the generated virtual bounding boxes exceeds the volume of the build envelope, the processor 210 may remove one or more of the parts from being printed with the remaining parts during a single printing operation and may attempt to determine another arrangement of the parts. The removed part(s) may remain in the parts pool to be printed during a next printing operation.

Regarding claim 2, GRIFFITH further teaches select the 3D shaping data capable of narrowing the margin region, and combine the plurality of 3D shaping data to generate the combined shaping data ([0037] keep dispositioning part to fill the margin region, [0042] determining the part fits in the volume of build profile).

Regarding claim 8, GRIFFITH further teaches divide the 3D shaping data into a plurality of pieces of shaping data, select the 3D shaping data to fill the margin region including the plurality of pieces of shaping data, and combine the plurality of shaping data to generate the combined shaping data (Figs. 1A-1B [0015] [0016] 3D shaping data model 105 is divided into a plurality of shaping data model 110s).

Regarding claims 10-11, GRIFFITH and Huang together teach the claimed device. Therefore, they teach the method steps and program for implementing the device.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITH in view of Huang as applied to claims 1-2, 8 and 10-11 above, further in view of Butler US 20150057784 A11.

Regarding claim 5, Huang further teaches the predetermined condition is at least one of a shaping order of the shaped object ([0030] select parts having closest due dates).
Neither GRIFFITH nor Huang explicitly further teaches the predetermined condition is at least one of an amount of a support material used for shaping of the shaped object.
Butler teaches the predetermined condition is at least one of an amount of a support material used for shaping of the shaped object ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GRIFFITH to incorporate the teachings of Huang because they all directed to combining the shaping data. Dispositioning objects into shapeable region based on the amount of a support material used for shaping of the shaped object will help taking account of cost of the support material.

Regarding claim 12, Butler further teaches:
the 3D shaping data includes a shaping data of a support layer that supports the shaped object by surrounding an outer periphery of the shaped object being shaped, the support layer is removed after a completion of the shaping (Fig. 3 [0027] [0065] the support material can be separated following printing),
the processor is configured to derive a plurality of assumed layouts and calculate an amount of material forming the support layer for each layout ([0019] - [0035] [0097] optimization process of combining divided parts into one layout including created multiple variants – a plurality of assumed layouts, and taking account of cost of the support material – calculate an amount of support material).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITH in view of Huang as applied to claims 1-2, 8 and 10-11 above, further in view of Manousakis US 20200298495 A12.

Regarding claim 7, neither GRIFFITH nor Huang explicitly further teaches wherein a shaping mode set to the combined shaping data is a mode set to the 3D shaping data that is predetermined among the plurality of 3D shaping data to be combined.
Manousakis teaches a shaping mode set to the combined shaping data is a mode set to the 3D shaping data that is predetermined among the plurality of 3D shaping data to be combined ([0030] low risk quality mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GRIFFITH to incorporate the teachings of Huang because they all directed to combining shaping data. Grouping objects with same shaping mode will help shape the objects in same build.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITH in view of Huang as applied to claims 1-2, 8 and 10-11 above, further in view of Zeng US 20170113414 A13.

Regarding claim 9, neither GRIFFITH nor Huang explicitly further teaches select the 3D shaping data to fill the margin region including the 3D shaping data that has been transmitted to the shaping device but has not yet been shaped, and combine the plurality of 3D shaping data to generate the combined shaping data.
Zeng teaches select the 3D shaping data to fill the margin region including the 3D shaping data that has been transmitted to the shaping device but has not yet been shaped, and combine the plurality of 3D shaping data to generate the combined shaping data (Fig. 7 [0053] – [0056] receiving new shaping data after build started, combining the new shaping data into remaining build volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GRIFFITH to incorporate the teachings of Huang because they all directed to combining shaping data. Combining the shaping data that transited not yet been shaped will help to include the shaping data in the shapeable region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL TANG/Examiner, Art Unit 2115                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Butler is the prior art of record
        2 Manousakis is the prior art of record
        3 Zeng is the prior art of record